Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.           Applicant is reminded of the proper language and format for an abstract of 

the Disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

2.          The abstract of the disclosure is objected to because includes phraseology often sued in patent claims such as “including.”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
3             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
4.         Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
           Regarding claims 1, 12 and 16, “the blade teeth defining a second edge” is not clear whether “the blade teeth” is a reference to the blade teeth which defines the first edge.
           Regarding claims 1 and 12, “respective edges” is not clear whether the respective edges is a reference to the first and second edges of the stationary blade.
            Regarding claim 16, “respective blade teeth” is not clear whether the respective blade teeth is a reference to the blade teeth of the first traverse edge portion and the blade teeth of the second traverse edge portion. 

Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.          Claims 1-6 and 11-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Andis (3,279,056), hereinafter Andis ‘056. Regarding claims 1, 11 and 12, Andis teaches an electric handheld hair trimmer comprising: a handle 10; a drive assembly 12 in the handle; and a head (Fig. 8) attached to the handle, the head comprising: a stationary blade 40 including: a first transverse edge portion (defined by the first including surface connected to a middle portion; Figs. 6 and 8)   including a first upper surface and blade teeth 44, the blade teeth defining a first edge of the stationary blade; a second transverse edge portion (defined by the second including surface connected to a middle portion; Figs. 6 and 8) including a second upper surface and blade teeth 50 (Fig. 6), the blade teeth defining a second edge of the stationary blade; and a middle portion (defined by a flat section connected to the inclined surfaces; Fig. 8) connecting the first transverse edge portion and the second transverse edge portion, the first upper surface extending from the first edge to the middle portion, the second upper surface extending from the second edge to the middle portion, the first transverse edge portion and the second transverse edge portion being beveled (Fig. 8) from the middle portion to the respective edges of the stationary blade, wherein the stationary blade is symmetric about a midline (defined by the line passing laterally thought the middle portion  perpendicular to the longitudinal axis of the stationary bade 40) of the middle portion; and a movable blade 68 in shearing contact with the first transverse edge portion and the second transverse edge portion of the stationary blade, wherein the drive assembly 12 is operable to reciprocate the movable blade 68 relative to the stationary blade. Andis ‘056 further teaches a mounting component 60 connected to the middle portion of the stationary blade 40, wherein the mounting component 60 extends through the movable blade 68 (Fig. 2). See Figs. 1-8 in Andis ‘056. 
              Regarding claim 2, Andis ‘056 teaches everything noted above including that the first upper surface includes at least one of an angled surface, a concave surface, and a convex surface along at least a portion of the extension of the first upper surface between the middle portion and the first edge.  
             Regarding claim 3, Andis ‘056 teaches everything noted above including that the second upper surface includes at least one of an angled surface, a concave curve, and a convex curve extending along at least a portion of the extension of the second upper surface between the middle portion and the second edge.  
             Regarding claims 4 and 13, Andis ‘056 teaches everything noted above including that the middle portion includes a substantially planar upper surface extending between the first upper surface and the second upper surface.  
             Regarding claims 5 and 14, Andis ‘056 teaches everything noted above including that the stationary blade 40 and the movable blade 68 are in contact with each other to define a cutting plane that is substantially planar and parallel to the upper surface of the middle portion of the stationary blade 40.  See Fig. 8 in Andis ‘056.
             Regarding claims 6 and 15, Andis ‘056 teaches everything noted above including that the first upper surface is angled relative to the cutting plane; and the second upper surface are angled relative to the cutting plane.  

7.          Claims 1-6 and 11-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Melton (5,606,799). Regarding claims 1, 11 and 12, Melton teaches an electric handheld hair trimmer 10 comprising: a handle 12; a drive assembly (14, 26) in the handle; and a head 40 attached to the handle, the head comprising: a stationary blade 86 including: a first transverse edge portion 104 including a first upper surface and blade teeth 110, the blade teeth defining a first edge of the stationary blade; a second transverse edge portion 106 including a second upper surface and blade teeth 111, the blade teeth defining a second edge of the stationary blade; and a middle portion 114 connecting the first transverse edge portion 104 and the second transverse edge portion 106, the first upper surface extending from the first edge to the middle portion 114, the second upper surface extending from the second edge to the middle portion 114, the first transverse edge portion and the second transverse edge portion being beveled (at least partially; Fig. 4) from the middle portion 114 to the respective edges of the stationary blade, wherein the stationary blade is symmetric about a midline (passing laterally thought the middle portion 114 perpendicular to the longitudinal axis of the stationary bade 86) of the middle portion; and a movable blade 90 in shearing contact with the first transverse edge portion and the second transverse edge portion of the stationary blade, wherein the drive assembly is operable to reciprocate the movable blade 90 relative to the stationary blade. Melton further teaches a mounting component 88 connected to the middle portion 114 of the stationary blade 86, wherein the mounting component 88 extends through the movable blade 90. See Figs. 1-5 in Melton
             Regarding claim 2, Melton teaches everything noted above including that the first upper surface includes at least one of an angled surface, a concave surface, and a convex surface along at least a portion of the extension of the first upper surface between the middle portion and the first edge.  
             Regarding claim 3, Melton teaches everything noted above including that the second upper surface includes at least one of an angled surface, a concave curve, and a convex curve extending along at least a portion of the extension of the second upper surface between the middle portion and the second edge.  
             Regarding claims 4 and 13, Melton teaches everything noted above including that the middle portion114 includes a substantially planar upper surface extending between the first upper surface and the second upper surface.  
             Regarding claims 5 and 14, Melton teaches everything noted above including that the stationary blade 86 and the movable blade 90 are in contact with each other to define a cutting plane that is substantially planar and parallel to the upper surface of the middle portion 114 of the stationary blade.  See Fig. 4 in Melton.
             Regarding claims 6 and 15, Melton teaches everything noted above including that the first upper surface is angled relative to the cutting plane; and the second upper surface are angled relative to the cutting plane.  

8.          Claims 1-3, 11-12, and 16-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Andis, JR (2,210,110), hereinafter Andis ‘110. Regarding claims 1, 11-12, 16 and 18, Andis ‘110 teaches an electric handheld hair trimmer comprising: a handle 16; a drive assembly 17 in the handle; and a head attached  (via screws 26 to the handle ; Fig. 2) to the handle 16, the head comprising: a stationary blade 41 including: a first transverse edge portion 46 including a first upper surface and blade teeth 48, the blade teeth defining a first edge of the stationary blade; a second transverse edge portion 46 including a second upper surface and blade teeth 48, the blade teeth defining a second edge of the stationary blade 41; and a middle portion (defined by the portion 42; Fig. 5) connecting the first transverse edge portion 46 and the second transverse edge portion 46, the first upper surface extending from the first edge to the middle portion 42, the second upper surface extending from the second edge to the middle portion 42, the first transverse edge portion and the second transverse edge portion being beveled from the middle portion 42 to the respective edges 48 of the stationary blade, wherein the stationary blade is symmetric about a midline of the middle portion; and a movable blade 42 in shearing contact with the first transverse edge portion 46 and the second transverse edge portion 46 of the stationary blade, wherein the drive assembly is operable to reciprocate the movable blade 32 relative to the stationary blade. Andis ‘110 further teaches a mounting component 43 connected to the middle portion 42 of the stationary blade 41, wherein the mounting component 43 extends through the movable blade 32. Andis ‘110 also teaches a guard 25 disposed outward of and extending in proximity to the respective blade teeth 48 of the stationary blade 41 and movable blade 32, wherein the guard defines an interior space configured to receive the stationary blade 41 and the movable blade 32, the guard including a middle portion and comb portions 31 extending from the middle portion along the first and second edges of the stationary blade. See Figs. 1-7 in Andis ‘110. 
             Regarding claims 2 and 17, Andis ‘110 teaches everything noted above including that the first upper surface includes at least one of an angled surface, a concave surface, and a convex surface along at least a portion of the extension of the first upper surface between the middle portion and the first edge.  
             Regarding claim 3, Andis ‘110 teaches everything noted above including that the second upper surface includes at least one of an angled surface, a concave curve, and a convex curve extending along at least a portion of the extension of the second upper surface between the middle portion and the second edge.  
             Regarding claim 19, Andis ‘110 teaches everything noted above including that the guard 25 extends upward, in a direction perpendicular to a cutting plane of the head and outward (at least along the portion 29; Fig. 4), in a direction parallel to the stationary blade at an angle relative to the cutting plane.  

Claim Rejections - 35 USC § 103
      9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for   
       all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.       Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andis ‘056. Regarding claims 7 and 8, Andis ‘056 teaches everything noted above including an angle between the first upper surface and the cutting plane. Melton does not explicitly teach that the angle is in the range of about 5° to about 25° or about 10° to about 20°.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle within the specified ranges set forth above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
          Regarding claims 9 and 10, Andis ‘056 does not explicitly teach that the thickness at the first edge in a range of about 0.02 millimeters (mm) to about 0.07 mm; and the thickness of the stationary blade at the first edge is approximately 0.06 mm. However, it would have been an obvious matter of design choice to form the thickness of the first edge as set forth above, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

11.       Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Melton. Regarding claims 7 and 8, Melton teaches everything noted above including an angle between the first upper surface and the cutting plane. Melton does not explicitly teach that the angle is in the range of about 5° to about 25° or about 10° to about 20°.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle within the specified ranges set forth above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
          Regarding claims 9 and 10, Melton does not explicitly teach that the thickness at the first edge in a range of about 0.02 millimeters (mm) to about 0.07 mm; and the thickness of the stationary blade at the first edge is approximately 0.06 mm. However, it would have been an obvious matter of design choice to form the thickness of the first edge as set forth above, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

12.       Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Andis ‘110. Regarding claim 20, Andis ‘110 does not explicitly teach that the angle of the guard is in the range of about 20 degrees to about 45 degrees. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle within the specified range set forth above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

13.       Claim 4-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andis ‘110 in view if Andis ‘056. Regarding claims 4 and 13, Andis’ 110 does not explicitly teach that the middle portion includes a substantially planar upper surface extending between the first upper surface and the second upper surface. However, Andis ‘056 teaches a stationary blade 40 including a middle portion having mounting apertures for receiving screws 60 similar to the mounting apertures in Andis 110. Andis ‘056 also teaches that the middle portion includes a substantially planar upper surface extending between a first upper surface and a second upper surface. See Fig. 8 in Andis ‘056. It would have been obvious to a person of ordinary skill in the art to provide the stationary blade of Andis ’110 with the planar upper surface, since both stationary blades in Andis ‘110 and Andis ‘056 are art-recognized equivalents that perform the same function, in addition, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
             Regarding claims 5 and 14, Andis ‘110, as modified by Andis ‘056, teaches everything noted above including that the stationary blade and the movable blade are in contact with each other to define a cutting plane that is substantially planar and parallel to the upper surface of the middle portion of the stationary blade 40 (Fig. 8 in Andis ‘056).  
             Regarding claims 6 and 15, Andis ‘110, as modified by Andis ‘056, teaches everything noted above including that the first upper surface is angled relative to the cutting plane; and the second upper surface are angled relative to the cutting plane.  
             Regarding claims 7 and 8, Andis ‘110, as modified by Andis ‘056, teaches everything noted above including an angle between the first upper surface and the cutting plane. Andis ‘110, as modified by Andis ‘056, does not explicitly teach that the angle is in the range of about 5° to about 25° or about 10° to about 20°.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle within the specified ranges set forth above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
          Regarding claims 9 and 10, Andis ‘110, as modified by Andis ‘056, does not explicitly teach that the thickness at the first edge in a range of about 0.02 millimeters (mm) to about 0.07 mm; and the thickness of the stationary blade at the first edge is approximately 0.06 mm. However, it would have been an obvious matter of design choice to form the thickness of the first edge as set forth above, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

14.          Claims 1-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Andis (2,326,192), hereinafter Andis ‘192, in view of Andis ‘056. Regarding claims 1, 11-12, 16 and 18, Andis ‘192 teaches an electric handheld hair trimmer comprising: a handle 16; a drive assembly 18 in the handle; and a head attached to the handle 16, the head comprising: a stationary face engaging member 59 (Fig. 10) including: a first transverse edge portion 60 including a first upper surface and blade teeth 62, the blade teeth defining a first edge of the face engaging member; a second transverse edge portion 61 including a second upper surface and blade teeth 63, the blade teeth defining a second edge of the face engaging member 59; and a middle portion (defined by the portion having apertures to receives screws 49) connecting the first transverse edge portion 60 and the second transverse edge portion 61, the first upper surface extending from the first edge to the middle portion, the second upper surface extending from the second edge to the middle portion, the first transverse edge portion and the second transverse edge portion being beveled from the middle portion (Fig. 10) to the respective edges (62, 63) of the face engaging member 59, wherein the face engaging member 59 is symmetric about a midline of the middle portion; and a movable blade 30 in shearing contact with the first transverse edge portion 60 and the second transverse edge portion 61 of the face engaging member 59, wherein the drive assembly is operable to reciprocate the movable blade 30 relative to the face engaging member 59. Andis ‘192 further teaches a mounting component 49 connected to the middle portion of the face engaging member 59, wherein the mounting component 49 extends through the movable blade 30. Andis ‘192 also teaches a guard disposed outward of and extending in proximity to the respective blade teeth (62, 63) of the face engaging member 59 and movable blade 60, wherein the guard defines an interior space configured to receive the face engaging member 59 and the movable blade 60, the guard including a middle portion (54’) and comb portions (57-58) extending from the middle portion along the first and second edges of the face engaging portion 59. See Figs. 1-12 in Andis ‘192. 
             Andis ‘192 does not explicitly teach that the face engaging member 59 is a blade. However, Andis ‘056 which teaches the similar blade assembly teaches a blade 40 (Fig. 6) as a stationary blade wherein its cutting edges cooperated with the cutting edges of a movable blade 68 to cut hair. It would have been obvious to a person of ordinary skill in the art to provide the face engaging member of Andis ‘192 with the sharp cutting teeth, as taught by Andis ‘056, in order to create a clean cut by shearing the hair by both cutting edges of the stationary and movable blades.
             Regarding claims 2 and 17, Andis ‘192 teaches everything noted above including that the first upper surface includes at least one of an angled surface, a concave surface, and a convex surface along at least a portion of the extension of the first upper surface between the middle portion and the first edge.  
             Regarding claim 3, Andis ‘192 teaches everything noted above including that the second upper surface includes at least one of an angled surface, a concave curve, and a convex curve extending along at least a portion of the extension of the second upper surface between the middle portion and the second edge.  
             Regarding claims 4 and 13, Andis ‘192 teaches everything noted above including that the middle portion includes a substantially planar upper surface extending between the first upper surface and the second upper surface.  
             Regarding claims 5 and 14, Andis ‘192, as modified by Andis ‘056, teaches everything noted above including that the stationary blade (59 in Fig. 10 in Andis ‘192) and the movable blade 30 are in contact with each other to define a cutting plane that is substantially planar and parallel to the upper surface of the middle portion of the stationary blade.  
             Regarding claims 6 and 15, Andis ‘192 teaches everything noted above including that the first upper surface is angled relative to the cutting plane; and the second upper surface are angled relative to the cutting plane.  
             Regarding claims 7 and 8, Andis ‘192, as modified by Andis ‘056, teaches everything noted above including an angle between the first upper surface and the cutting plane. Andis ‘192, as modified by Andis ‘056, does not explicitly teach that the angle is in the range of about 5° to about 25° or about 10° to about 20°.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle within the specified ranges set forth above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
          Regarding claims 9 and 10, Andis ‘192, as modified by Andis ‘056, does not explicitly teach that the thickness at the first edge in a range of about 0.02 millimeters (mm) to about 0.07 mm; and the thickness of the stationary blade at the first edge is approximately 0.06 mm. However, it would have been an obvious matter of design choice to form the thickness of the first edge as set forth above, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
             Regarding claim 19, Andis ‘192 teaches everything noted above including that the guard extends upward (by members 54’), in a direction perpendicular to a cutting plane of the head and outward (in a horizontal direction with respect to the members 54’; Fig. 9), in a direction parallel to the stationary blade at an angle relative to the cutting plane. See Fig. 9 in Andis ‘192. 
               Regarding claim 20, Andis ‘192 does not explicitly teach that the angle of the guard is in the range of about 20 degrees to about 45 degrees. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle within the specified range set forth above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
15.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Andis (2,345,695) teaches a blade assembly. 
Muros (2,152,815 and 2,107,207) teaches a blade assembly. It should be noted that Moros’ blade assembly also reads on the claimed subject matter set forth in claims 1, 11 and 16.

16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

July 7, 2022